Citation Nr: 0108512	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an apportionment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits, in a monthly 
amount of $100.00, on behalf of his minor child, is proper. 


REPRESENTATION

Appellant represented by:	The American Legion

Appellee represented by:	None


WITNESSES AT HEARINGS ON APPEAL

Appellant
Appellee


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
August 1994.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 Special 
Apportionment Decision, in which the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
granted the veteran's former spouse an apportionment of the 
veteran's VA compensation benefits in the monthly amount of 
$100.00.  The appellee in this case is the veteran's former 
spouse.


FINDINGS OF FACT

1.  The veteran's and the appellee's son was born on May [redacted], 
1994, and is not residing with the veteran.

2.  The veteran has incurred multiple expenses associated 
with an ongoing custody dispute with the appellee, but he is 
not reasonably discharging his responsibility for his son's 
basic support.

3.  In a July 1999 Special Apportionment Decision, the RO 
apportioned a share of the veteran's VA compensation 
benefits, in a monthly amount of $100.00, to the appellee, on 
behalf of the minor child.

4.  An apportionment of the veteran's VA compensation 
benefits, in a monthly amount of $100.00, does not cause the 
veteran undue financial hardship.


CONCLUSION OF LAW

The evidence satisfies the criteria for an apportionment of 
the veteran's VA compensation benefits, in a monthly amount 
of $100.00, on behalf of his minor child.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. §§ 3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the RO properly 
apportioned the veteran's VA compensation benefits, in the 
monthly amount of $100.00, to the appellee, on behalf of the 
veteran's and appellee's minor son.  According to VA law, all 
or any part of the compensation or pension payable on account 
of any veteran may be apportioned on behalf of the veteran's 
child if the veteran's child is not residing with the veteran 
and the veteran is not reasonably discharging his 
responsibility for the child's support.  38 U.S.C.A. § 
5307(a)(2) (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (2000).  
The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451 (2000).  
In determining the basis for a special apportionment, 
consideration will be given to such factors as: 
(1) the amount of VA benefits payable; (2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and (3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship, 
while apportionment of less than 20 percent would not provide 
a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  

In this case, the veteran's son was born on May [redacted], 1994.  He 
currently resides with the appellee, his mother, in 
California.  In March 1999, the appellee submitted a claim 
for an apportioned share of the veteran's VA compensation 
benefits, for support of their son.  In a July 1999 Special 
Apportionment Decision, the RO awarded the appellee, on 
behalf of the minor child, an apportioned share of the 
veteran's VA compensation benefits, in a monthly amount of 
$100.00.  The veteran disagreed with that decision and 
initiated this appeal.

The veteran contends that, although he does not formally pay 
child support to his son, he has spent an extensive amount of 
money on his son's care.  Based on this fact, he requests 
that his VA compensation benefits not be apportioned to the 
appellee, on behalf of their son.  In support of his claim, 
the veteran testified before a hearing officer at the RO in 
January 2000, and has submitted the following evidence: plane 
tickets and boarding passes dated from April 1999 to August 
1999; a May 1999 letter from his attorney; an August 1999 
billing statement from Kenneth T. Roberts (attorney); a 
September 1999 invoice from James P. Pierik (attorney); a 
November 1999 Minute Sheet, which explains the veteran's 
visitation rights with regard to his son; a December 1999 
billing statement from Ehrmann & Associates (mediators); and 
a January 2000 account history from Gaddy & Gaddy 
(attorneys).  

Court documents of record reflect that the veteran is legally 
able to visit with his son seven days per month.  During the 
January 2000 hearing, the veteran testified that his son 
visited him for seven days monthly from April 1999 to 
September 1999.  He further testified that those visits 
involved the veteran flying out to California to accompany 
his son by plane back to Indiana and then, following the 
visit, flying with his son back to California.  Each visit 
necessitated the purchasing of three airline tickets per 
month: two for the veteran and one for his son.  The veteran 
explained that he and the appellee took turns purchasing 
their son's tickets, but the veteran always traveled with his 
son and, thus far, has spent $1,000.00 to $1,500.00 per month 
doing so.  

The veteran also testified that during each visit with his 
son, he took off from work and spent approximately $600.00 to 
$700.00 on his son's care, including $400.00 on clothing and 
shoes.  According to the veteran, his current monthly income, 
including overtime, totals $2,700.00 to $3,200.00 after taxes 
($673.00 of which represents VA compensation benefits), and 
his current monthly expenses total $1,800.00 to $2,000.00.  
These figures allegedly do not include the expenses he has 
incurred to hire attorneys to represent him in his custody 
suit and to transport his son from across the country, where 
he lives with his mother.  The veteran testified that the 
deduction of the $100.00 of VA compensation from his income 
interferes with his ability to pay his bills.  He believes 
that he pays an adequate amount of money for his son's care 
when his son is visiting and that an additional $100.00 
should therefore not be apportioned from his VA compensation 
benefits.

The appellee contends that the apportionment of $100.00 of 
the veteran's VA compensation benefits is necessary so that 
the appellee can pay her son's medical and school expenses.  
In support of her claim, the appellee testified before a 
hearing officer at the San Diego VA Regional Office in 
February 2000, and has submitted the following evidence: an 
August 1997 governmental complaint to establish parental 
relationship and child support; a January 1998 storage lease 
agreement; Minutes of the Court dated from 1998 to 1999; a 
February 1999 letter from the appellee's acquaintance; a 
March 1999 Financial Status Report; her son's 1999 and 2000 
medical and pharmacy bills; receipts of clothing, copying, 
faxing and postage expenses incurred from 1999 to 2000; a 
December 1999 letter from the appellee's attorney; plane 
tickets and car rental and hotel receipts dated from February 
1999 to February 2000; numerous billing receipts from 
attorneys and medical professionals, including a 
veterinarian, dated from 1998 to 2000; an August 1999 letter 
from a collection agency; a February 2000 letter from an 
acupuncturist; a February 2000 Mediation Agreement Modifying 
Decree of Dissolution; and the appellee's Forms 1040 and 1099 
from 1998 and 1999.  

During the February 2000 hearing, the appellee testified that 
she fled to California with her sons in February 1998 so as 
to escape a violent marriage with the veteran.  In June 1998, 
she allegedly was granted temporary custody of the son at 
issue in this appeal.  Thereafter, the veteran was granted 
telephone visitations with his son, which were taped.  In 
February 1999, the appellee returned to Indianapolis so that 
she could participate in a court-ordered psychological 
evaluation.  The appellee testified that this evaluation 
resulted in the veteran agreeing to negotiate because the 
psychologist recommended the appellee as sole custodian of 
the veteran's son.  In April 1999, the parties agreed to 
seven-day visits monthly and weekly phone calls.  They also 
agreed to alternate their responsibility for paying for their 
son's airline tickets.

The appellee further testified that, as the sole custodian, 
she has incurred the following expenses on her son's behalf: 
(1) $10,000.00 in legal bills for attempting to avoid 
returning to Indianapolis in February 1999 for the court-
ordered psychological evaluation (she feared for her life); 
(2) $1,500.00 in airline tickets to travel to Indianapolis in 
February 1999; (3) additional expenses for food and lodging 
while staying in Indianapolis in February 1999; (4) expenses 
for her son's therapy, who displayed violence in May 1998, by 
beating a dog with a bat; (5) veterinarian expenses for 
treating the beaten dog; (6) emergency room, pharmacy and 
pediatrician expenses for treatment of the appellee's and 
veteran's son, who was attacked by his father's dog in 
February 1999; and (7) $875.00 in medical bills for the 
appellee's treatment of post-traumatic stress syndrome, 
allegedly caused by the veteran's violent beatings.  The 
appellee also testified that she earned approximately 
$8,000.00 in 1998, and therefore, has not been able to pay 
for all of the aforementioned expenses.  She submitted 
audiotapes of conversations between the veteran and his son, 
which indicate that the veteran just bought a new motorcycle 
and "got rid of the white car and got a new BMW."  
 
The Board has reviewed all of the evidence submitted by the 
veteran and the appellee and has considered their hearing 
testimony.  Based on that evidence and testimony, and for the 
reasons explained below, the Board finds that the present 
apportionment of $100.00 per month is proper and that there 
is no basis to reduce this award. 

First, the parties agree that their son, who was born on May 
[redacted], 1994, is not residing with the veteran.  Second, the 
parties admit that the veteran does not pay child support 
(although a mediator might order the veteran to do so in the 
future) or his son's health insurance, medical expenses or 
school expenses.  Instead, the parties agree that the veteran 
has paid for new shoes for his son, visitation 
transportation, and legal fees associated with their custody 
dispute.  The veteran alleges that he spent $400.00 buying 
his son clothing and shoes during each of his son's visits 
from April 1999 to September 1999; however, he has not 
submitted documentation supporting this allegation.  In fact, 
the only evidence submitted by the veteran confirms that the 
veteran has incurred legal and transportation expenses 
associated with the custody dispute at issue.  There is no 
evidence of record establishing that he is reasonably 
discharging his responsibility for his son's basic support.  
In light of these facts, the apportionment of $100.00 of the 
veteran's VA compensation benefits is proper under 38 C.F.R. 
§ 3.450.

Even assuming the legal and transportation expenses noted 
above were accepted as evidence establishing that the veteran 
was discharging his responsibility for his son's support, the 
veteran's claim would still fail.  The appellee has certainly 
submitted evidence, including a Financial Status Report, 
Forms 1949 and 1099 and medical bills, showing hardship.  
Accordingly, under 38 C.F.R. § 3.452, the apportionment is 
proper unless the veteran can show that the apportionment 
causes him undue hardship.  

During his January 2000 hearing, the veteran asserted that 
his current monthly income exceeds his current monthly 
expenses by approximately $1,000.00.  He then asserted that 
the $100.00 apportionment hindered him from paying his bills, 
and that the expenses of which he spoke did not include those 
related to the custody dispute at issue.  The veteran has not 
submitted any financial information supporting his assertion 
and the Board finds the veteran's contradictory testimony 
questionably credible.  Based on this testimony as well as 
audio tape conversations between the veteran and his son, 
during which the veteran stated that he had just bought a 
motorcycle and traded in his white car for a BMW, the Board 
does not believe that the $100.00 apportionment causes the 
veteran undue hardship.  Accordingly, the apportionment of 
$100.00 of the veteran's VA compensation benefits is proper 
under 38 C.F.R. § 3.451.

The Board concludes that the RO properly apportioned $100.00 
of the veteran's VA compensation benefits to the appellee, on 
behalf of their son.  As such, the veteran's claim to 
terminate the apportionment must be denied. 


ORDER

The apportionment of the veteran's VA compensation benefits, 
in a monthly amount of $100.00, on behalf of his minor child, 
having been proper, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

